     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

             v.

NICHOLAS ALBANESE                            NO.   97-359


                              MEMORANDUM

Joyner, J.                                                  June 11, 2021


                             Introduction

     The defendant, Nicholas Albanese, moves for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A). He has met the

procedural requirements of the statute. We deny Mr. Albanese’s

motion because his COVID-19 vaccination mitigates any

extraordinary and compelling reasons for release, 18 U.S.C. §

3553(a) factors weigh against his release, and he presents a

danger to the community. See United States v. Doe, 833 Fed.

Appx. 366, 367 (3rd Cir. Pa., Oct. 29, 2020)(per

curiam)(affirming that the district court appropriately

considered whether risk of contracting COVID-19 was an

extraordinary and compelling circumstance, the § 3553(a)

sentencing factors, and whether the defendant presented a danger

to the community, when denying compassionate release).

                         Factual Background




                                   1
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 2 of 12




     On March 19, 1998, Mr. Albanese was convicted of

racketeering, conspiracy to distribute and possession with

intent to distribute controlled substances, distribution of

cocaine, distribution of marijuana, distribution of

methamphetamine, witness tampering, violent crime in aid of

racketeering, and carrying a firearm in connection with a drug

trafficking crime. Government’s Resp., Doc. No. 598, at 1-2. His

offenses stem from participation in a faction of the

Philadelphia La Cosa Nostra (LCN) Crime Family. Id. at 2. In

addition to involvement in the organization’s drug distribution

activities, Mr. Albanese carried out two murders, one at

exceptionally close range. Id. He also unsuccessfully attempted

to murder another individual believed to be implicating the

organization in a drug distribution conspiracy. Id. at 3. Mr.

Albanese was sentenced to life imprisonment. Id.

     Mr. Albanese filed the instant motion for relief claiming

his heart disease and FCI Schuylkill’s inadequate ability to

prevent the spread of COVID-19 presents extraordinary and

compelling reasons to grant compassionate release. Def.’s Mot.,

Doc. No. 593, at 3-4. After the government responded in

opposition, Mr. Albanese filed a reply expanding upon his claims

and asserted a new claim, arguing that his sentence is

unconstitutional and thus another extraordinary and compelling

reason for release. Def.’s Reply, Doc. No. 612, at 5. The


                                   2
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 3 of 12




government filed a surreply in response to the new argument and

also notified the Court of Mr. Albanese’s recent Pfizer

vaccination mitigating the previously asserted extraordinary and

compelling reasons for release. Government’s Surreply, Doc. No.

613, at 2. Mr. Albanese filed a sur-sur-reply opposing the

government’s surreply and asserting a new argument that his

sentence for two counts of committing a violent crime in aid of

racketeering is an additional extraordinary and compelling

reason for release. Def.’s Sur-Sur-Reply, Doc. No. 615, at 4-5.

The government filed a second sur-reply in response.

Government’s Second Surreply, Doc. No. 616, at 1. In the

interest of justice, we consider all of the documents that have

been filed.

              Procedural Requirements Are Satisfied

     Mr. Albanese has fully exhausted his administrative

remedies. He submitted his request for compassionate release to

the warden on July 9, 2020, and the request was denied on July

22, 2020. Government’s Resp., Doc. No. 598, at 2–3. Mr. Albanese

submitted the instant motion to the Court on January 21, 2021,

well over 30 days after filing his request and receiving the

denial. Id. at 4; See United States v. Harris, 973 F.3d 170, 171

(3d. Cir. 2020)(reasoning that if a warden denies a defendant’s

request within 30 days, it is not necessary for the defendant to

completely exhaust all administrative remedies before filing a


                                   3
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 4 of 12




motion for compassionate release). Therefore, we find Mr.

Albanese meets the procedural requirements to file this motion.

               Extraordinary and Compelling Reasons

     Mr. Albanese asserts three extraordinary and compelling

reasons for release: heart disease, FCI Schuylkill’s ability to

mitigate the pandemic in their facility, and his sentence.

     First, we address Mr. Albanese’s initial claim of heart

disease as an extraordinary and compelling reason to grant

relief. Medical conditions identified by the CDC as presenting a

risk of adverse outcomes from a COVID-19 infection often meet

the extraordinary and compelling threshold. See United States v.

Ishmael, No. 12-155, 2021 U.S. Dist. LEXIS 28180, *12 (E.D. Pa.

Feb. 16, 2021) (reasoning the defendant’s condition met the

criteria for a serious medical condition qualifying as

extraordinary and compelling because the CDC identifies the

condition as a “definite risk factor”). However, COVID-19

vaccination significantly mitigates these risks. See United

States v. Abreu, No. 5:16-cr-00233, 2021 U.S. Dist. LEXIS 89496,

at *20 (E.D. Pa. May 11, 2021) (denying an inmate’s motion for

compassionate release because his COVID-19 vaccination reduced

the risk of COVID-19 negatively impacting his medical

conditions); United States v. Kamara, No. 14-265-1, 2021 U.S.

Dist. LEXIS 99215, at *7 (E.D. Pa. May 26, 2021)(holding a

prisoner’s medical condition recognized by the CDC as increasing


                                   4
       Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 5 of 12




his risk of severe illness no longer presents this risk nor

warrants compassionate release after vaccination). While

scientific consensus over the vaccine’s efficacy against COVID-

19 and possible variants can change, as of April 1, 2021, the

vaccine is 91.3% effective against COVID-19, 100% effective at

preventing severe disease as defined by the CDC, and 95.3%

effective at preventing severe disease as defined by the FDA.

Business Wire, Pfizer and BioNTech Confirm High Efficacy and No

Serious Safety Concerns Through Up to Six Months Following

Second Dose in Updated Topline Analysis of Landmark COVID-19

Vaccine Study (Apr. 01, 2020, 06:45 AM),

https://www.businesswire.com/news/home/20210401005365/en/.

      Here, Mr. Albanese asserts his heart disease combined with

his risk of contracting COVID-19 again within the FCI Schuylkill

facility warrant his release. Def.’s Mot., Doc. No. 593, at 4–5.

However, he received both doses of the Pfizer vaccine on March

30, 2021, and April 20, 2021. Government’s Surreply, Doc. No.

613, at 2. Because the vaccine significantly reduces his risk,

he does not show extraordinary and compelling circumstances for

release. If scientific consensus over the effectiveness of the

vaccine shifts, Mr. Albanese may file another motion requesting

compassionate release. Nevertheless, he has not demonstrated

that his underlying conditions while vaccinated provide an

extraordinary and compelling reason for compassionate release.


                                          5
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 6 of 12




     Second, Mr. Albanese claims that FCI Schuylkill and the

BOP’s ability to combat the pandemic is an extraordinary and

compelling reason to justify release in itself. Def.’s Mot.,

Doc. No. 593, at 4, 7. A successful claim for compassionate

release must addresses an individual’s risk as an extraordinary

and compelling reason for release rather than the general

existence of COVID-19 in a correctional facility. See United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate release”); United States v. Babbitt, No. 18-384,

2020 U.S. Dist. LEXIS 195976, at *12 (E.D. Pa. Oct. 21, 2020)

(“the fact that a facility may have confirmed cases of COVID-19

does not justify release if the defendant is not at risk”).

Therefore, FCI Schuylkill and BOP’s efficiency in combatting the

virus is not itself an extraordinary and compelling reason to

justify compassionate release.

     Third, Mr. Albanese asserts two arguments that his sentence

is an extraordinary and compelling reason for release. First, in

his reply he asserts that his sentence is unconstitutional under

Apprendi v. New Jersey. 530 U.S. 466, 490 (2000) (holding that

it is unconstitutional to prevent a jury from assessing facts

that would increase the prescribed range of penalties which the

defendant is exposed to); Def.’s Reply, Doc. No. 612, at 5.


                                   6
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 7 of 12




Second, Mr. Albanese asserts in his sur-sur-reply that his

sentence and conviction for committing a violent crime in aid of

racketeering is erroneous. Def.’s Sur-Sur-Reply, Doc. No. 615,

at 5. The government argues that Apprendi cannot be

retroactively applied and that Mr. Albanese’s claims challenging

his sentence and conviction are more appropriate for direct

appeal or habeas relief. Government’s Surreply, Doc. No. 613, at

18; Government’s Second Surreply, Doc. No. 616, at 2. Moreover,

the government argues Mr. Albanese’s sentence is not

extraordinary but instead appropriate considering the nature of

his offenses. Government’s Surreply, Doc. No. 613, at 18.

     The arguments Mr. Albanese asserts regarding his sentence

and conviction are not appropriately raised in a motion for

compassionate release. Convictions and sentences can be

challenged on direct appeal or in the habeas forum, but not in a

compassionate release motion under 18 U.S.C. § 3582(c)(1)(A).

For that reason, Apprendi cannot be employed as a basis for

compassionate release. See United States v. Swinton, 333 F.3d

481, 482 (3d Cir. 2003). Even if this Court could consider a

challenge to Mr. Albanese’s sentence in this motion, Mr.

Albanese’s current sentence and conviction are appropriate and

permissible and thus not extraordinary and compelling.

Therefore, we find Mr. Albanese’s sentence and conviction do not

present a basis for release.


                                   7
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 8 of 12




     In sum, Mr. Albanese’s vaccination mitigates any previous

extraordinary and compelling reasons for release and his

sentence is not an extraordinary and compelling reason for

release.

                 18 U.S.C. § 3553(a) Sentencing Factors

     In addition to not meeting the threshold of extraordinary

and compelling reasons, the § 3553(a) factors weigh against Mr.

Albanese’s release.

     18 U.S.C. § 3582(c) requires a court to consider the

factors under § 3553(a) “to the extent they are applicable.”

The applicable factors include (1) the nature and circumstances

of the offense and the history and the characteristics of the

defendant; (2) the need for the sentence imposed to (A) reflect

the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford

adequate deterrence; (C) to protect the public from further

crimes of the defendant; and (D) to provide rehabilitation.

     Here, the nature of Mr. Albanese’s offenses and the

propriety of his sentence weigh against release. Mr. Albanese’s

active participation in the LCN Crime Family’s drug distribution

activities, two murders, and an unsuccessful attempted murder

are serious offenses that his life sentence appropriately

reflects. Government Resp., Doc. No. 598, at 2-3. Mr. Albanese

has served over 20 years of his sentence. Def.’s Mot., Doc. No.


                                   8
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 9 of 12




593, at 2; Government’s Resp., Doc. No. 598, at 16. Considering

the violent nature of these offenses, reducing his life sentence

to time served would not reflect the seriousness of these

crimes, promote respect for the law, and provide just

punishment. See United States v. Martines, No. 94-127-3, 2021

U.S. Dist. LEXIS 23231, at *17 (E.D. Pa. Feb. 8, 2021)(reasoning

the § 3553(a) factors weigh against reducing a defendant’s

sentence because it would not reflect the seriousness of his

offenses, nor further the aims of punishment and deterrence).

     Mr. Albanese does show rehabilitation through employment,

maintaining positive rapport with his detail supervisor,

mentorship of younger inmates, and has not received a

disciplinary infraction in eight years. Def.’s Reply, Doc. No.

612, at 10-11. While Mr. Albanese’s rehabilitation progress is

commendable, courts cannot consider rehabilitation alone. United

States v. Kamara, No. 14-265-1, 2021 U.S. Dist. LEXIS 99215, at

*8 (E.D. Pa. May 26, 2021) (“rehabilitation does not outweigh

other § 3553(a) factors which support the need for him to serve

the sentence imposed”). Therefore, we find the totality of the

relevant § 3553(a) factors including the nature of his offenses

and the need for his sentence to reflect the seriousness of his

crimes weigh against Mr. Albanese’s release.

                      Danger to the Community




                                   9
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 10 of 12




     The government also asks the Court to deny Mr. Albanese’s

motion because of the danger he still presents to the community

if released. Government’s Resp., Doc. No. 598, at 1. Under the

Sentencing Policy statement U.S.S.G. § 1B1.13(2) the court can

reduce a term of imprisonment if, after considering the factors

in § 3553(a), the court determines that “the defendant is not a

danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” The factors under § 3142(g)

include (1) the nature and circumstances of the offense charged

(2) the weight of evidence (3) the history and characteristics

of the defendant and (4) the danger to the community posed by

the defendant’s release.

     Here, Mr. Albanese argues the Court cannot analyze the

danger he presents to the community because the First Step Act

did not amend the policy statement alongside § 3582(c) and

therefore it does not apply to him. Def.’s Reply, Doc. No. 612,

at 2-4. Although § 1B1.13 was not amended, courts can still look

to the policy statement for guidance. See United States v.

Rodriguez, 451 F. Supp. 3d 392, 406 (E.D. Pa. 2020) (reasoning §

1B1.13 provides helpful guidance for considering whether a

defendant is a danger to the community under § 3142(g)); United

States v. Griffin, No. 07-374-02, U.S. Dist. LEXIS 88562, at *12

(E.D. Pa. May 7, 2021) (denying compassionate release because

under § 3142(g) the defendant presented a danger to the


                                    10
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 11 of 12




community if released and the § 3553(a) factors weighed against

release). Moreover, § 3553(a)(2)(C) indicates the court must

assess whether the sentence imposed protects the public from

potential recidivism.

     Aside from rehabilitation, Mr. Albanese does not assert how

he is no longer a danger to the community. He committed numerous

offenses, some violent, to further the goals of a criminal

organization. It is notable that Mr. Albanese has not committed

a disciplinary infraction in eight years. However, prior to this

rehabilitation period, he committed several infractions while

incarcerated including participation in fights, possession of a

dangerous weapon, and possession of intoxicants. Government’s

Resp., Doc. No. 598, at 3; See United States v. Jackson, No. 93-

127, 2021 U.S. Dist. LEXIS 94006, at *7–8 (E.D. Pa. May 18,

2021) (reasoning the defendant’s criminal history and

disciplinary infractions while incarcerated are applicable to

considering whether the defendant presents a danger to the

community if released from his halfway house). Considering the

nature of his offenses, his disciplinary infractions while

incarcerated, and his recent rehabilitation progress, we find

Mr. Albanese presents a danger to the community.

                               Conclusion

     We deny Mr. Albanese’s motion for compassionate release

without prejudice because there are no extraordinary and


                                    11
     Case 2:97-cr-00359-JCJ Document 617 Filed 06/11/21 Page 12 of 12




compelling reasons to warrant release, the § 3553(a) factors do

not support a reduced sentence, and he presents a danger to the

community. An order follows.




                                    12
